Citation Nr: 1209076	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  11-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for basal cell carcinoma, to include as due to exposure to ionizing radiation.

3.  Entitlement to a gastric disorder, to include as due to helicobacter pylori (H. pylori) and/or exposure to ionizing radiation.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for stomach cancer, to include as due to H. pylori and/or exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file is currently at the Manchester, New Hampshire RO.

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran's claim of entitlement to service connection for malignant follicular lymphoma due to ionizing radiation was denied by another VLJ in a July 2009 Board decision and is not before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

Claim to Reopen

In an August 2010 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for stomach cancer.  The Veteran's representative filed a notice of disagreement on the Veteran's behalf and listed disagreement with the denials of entitlement to service connection for prostate cancer, skin cancer (including basal cell carcinoma and left zygoma), and gastric H. pylori.  The February 2011 Statement of the Case (SOC) only referenced the service connection claims for prostate cancer, skin cancer, and H. pylori.  During the Veteran's July 2011 hearing, he testified to continued disagreement with the denial of service connection for stomach cancer and asserted that either ionizing radiation or H. pylori caused it.  

The Board finds that the July 2010 document is not exactly clear as to the Veteran's intent of which issues he was appealing.  The Board liberally construes the Veteran's assertions, and finds that document includes a valid notice of disagreement with the denial of the Veteran's request to reopen his service connection claim for stomach cancer.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (holding that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Because the notice of disagreement placed the issue regarding his service connection claim for stomach cancer in appellate status, the matter must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Service Connection 

The Board finds that further evidentiary development is necessary prior to final adjudication of the Veteran's service connection claims.  

The Veteran has contended that he was exposed to ionizing radiation during active duty as early as 18 or 19 years old.  The Veteran was 22-23 years old when he was initially monitored for occupational exposure to ionizing radiation as noted on DD Forms 1141.  The RO sent the Veteran's claim to the VA Under Secretary for Health to determine the Veteran's radiation exposure and the likelihood that his service connection claims were related to radiation exposure during service.  This request was made pursuant to 38 C.F.R. § 3.311.  In April 2010, the VA Director of Radiation and Physical Exposures indicated that the Veteran's radiation dose was estimated to be 0.285 REM during his time in service.  It appears that this estimate was based, in part, by previous radiation reviews.  In a February 2004 radiation review, the Veteran's calculated exposure was 8.28 RADS or less at age 22.  

The Veteran first entered the Navy in June 1955 and he was 18 years old at the time.  Again, radiation exposure was first documented on DD Forms 1141 beginning in January 1960.  It is the Veteran's contention that he was also exposed to ionizing radiation between June 1955 and January 1960, and consideration should be given to exposure between his enlistment and the first documented exposure to ionizing radiation in 1960.  

The Board finds that an additional radiation review would be helpful prior to deciding the Veteran's service connection claims.  This review should specifically discuss whether there is a different exposure calculation based upon exposure as early as June 1955.  In addition, it is requested that any adjusted REM and RADS calculation be used to determine the likelihood that the Veteran's currently claimed prostate cancer, skin cancer, and stomach cancer (if appealed) are related to in-service exposure to ionizing radiation.

In regards to the Veteran's claim of entitlement to service connection for H. pylori, the Board finds that the Veteran should be afforded a VA examination to determine its etiology.  STRs reflect treatment for stomach complaints, including nausea, vomiting, and diarrhea, and at the time, he was diagnosed as having gastroenteritis.  Upon enlistment, he was noted to have a pre-service history of an inguinal herniorrhaphy and appendectomy.  

The Veteran testified to having stomach problems during and since service.  Additionally, he reported unsanitary living conditions while serving aboard various submarines.  He believes that he was exposed to H. pylori during service.  The Veteran has also cited treatise evidence noting that H. pylori was not identified until the early-1980s, and contends that this is why it was never diagnosed during service.  Post-service treatment records in the late-1990s show a diagnosis of and treatment for stomach cancer.  There were helicobacter-like organisms identified during treatment.  

The Veteran has provided competent testimony of stomach pains during and since service.  There is also in-service treatment for gastrointestinal problems, and evidence tending to show post-service presence of helicobacter-like organisms.  The Veteran has not, however, been afforded a VA examination regarding his claimed gastric disability.  Based upon the evidence outlined above, the Board finds the Veteran should be afforded a VA medical examination at this point.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  A Statement of the Case on the request to reopen the claim for service connection for stomach cancer should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims files to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.  This summary should address the possibility that the Veteran was exposed as early as June 1955-when he was 18 years old.  

3.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. §§ 3.311(a)(2)(ii)-(b), and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

4.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any gastric disability present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any gastric disability present during the period of this claim is etiologically related to active service.  In reaching his or her opinion, the examiner is asked to presume that the Veteran is a reliable historian with respect to his in-service stomach complaints and unsanitary living conditions aboard submarines.  

The rationale for each opinion expressed must be provided.

5.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

